DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1–7 and 9–14 is/are pending.
Claim(s) 8 is/are canceled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 October 2021 was filed after the mailing date of the final Office Action on 06 October 2021.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claim(s) 1–7 and 9–14 is/are allowed.
The following is an examiner’s statement of reasons for allowance:
Takagi et al. (JP 2015-220106 A, hereinafter Takagi) discloses an all-solid-state lithium ion secondary battery (11, [0014]), comprising a battery body having an electrolyte layer (3) between a positive electrode layer (1) and a negative electrode layer (2, [0014]), a pair of terminal electrodes (7) respectively connected to the positive electrode layer (1) and the negative electrode layer (3) at both end portions of the battery body (FIG. 1, [0014]), and a moisture-proof 
Takagi does not disclose, teach, or suggest the following distinguishing feature(s):
An all-solid-state lithium ion secondary battery comprising a moisture-proof layer containing a cured product of a composition including a polymer compound and metal compound particles, wherein the weight ratio of the metal compound particles contained in the moisture-proof layer is 5%–35%.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725